 In the MatterofBINSWANGER MIRROR COMPANY,EMPLOYERandGLASS,CERAMIC & SILICA SAND WORKERS OF AMERICA, CIO,PETITIONERCase No. 15-RC-190.-Decided March 28, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Petitioner claims to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit comprising all production and main-tenance employees, excluding all office clerical employees, guards, pro-fessional employees, and supervisors as defined in the Act.TheEmployer is in general agreement with the proposed unit, but wouldinclude the watchmen as maintenance employees and exclude theshipping clerk as a clerical employee.The Petitioner would includethe shipping clerk and exclude the watchmen.Watchmen:The Employer employs two watchmen. The firstwatchman works from 5 p. m. to 12 p. m.; the other works from 12 p. m.i The Employer's request for oral argument is hereby denied, asthe factsand issues inthe case are adequately presented in the record and the Employer's brief.Also, theEmployer moved to dismiss the petitionon the groundthat noshowing of representativeinterest was made at the hearing.This motion is denied.The Petitioner's showing ofrepresentation is solely a matter of administrative procedure to be determined by theBoard itself.Matter of Binns Passaic Iron dBrassFoundry,77 N.L.R. B. 380.*Houston, Reynolds,and Murdock.82 N. L. R. B., No. 46.431 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDto 7 a. m.On Saturdays and Sundays these two men each work one12-hour shift.The plant operates between 7 a. in. and 5 p. in.Theduties of the watchmen are: (1) to make the rounds of the plant everyhour punching time clocks at five stations a task which takes approxi-mately 10 minutes; (2) to check the functioning of the water purifica-tion system making certain that a proper level is maintained anddegree of purity achieved; (3) to turn on and check the air condition-ing equipment making certain that the temperature in the silveringroom is kept constant.They periodically assist the mechanic inrepairing the water system.They also perform ground maintenancework such as trimming the outside shrubbery, checking water lines,and keeping boxes, sacks, etc., from cluttering the grounds.Thesewatchmen are not armed, have no authority to discipline other em-ployees, and have no particular responsibility for the enforcementof rules.As these individuals spend the greater part of their time doingmaintenance work, we find that they are not "guards" within themeaning of the Act and shall include them in the unit as maintenanceemployees.2Shipping Clerk:This employee works in the shipping department.His duties consist of checking outgoing and incoming shipments,recording merchandise received, making bills of lading, makingfreight arrangements for which he checks rates, and paying freightcharges.He does not supervise loading or unloading, and performsnone of the manual work in connection therewith.As his workingconditions appear to be more closely identified with those of the pro-duction and maintenance employees than those of the office clericalworkers, we shall include this employee in the unit.3We find that all the production and maintenance employees at theEmployer's Grenada, Mississippi, plant, including watchmen, andshipping clerks, but excluding office clerical employees, guards, pro-fessional employees, and supervisors as defined in the Act, as amended,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargainingwith theEmployer,an election bysecret ballot shall be conducted as early as possible,but not later'Matter of Carolina Metal Products, Inc.,76 N. L. R. B.644;Matter of CaliforniaGrower8, Inc.,80 N LR. B. 578.3Matter of General Electric Company,80 N. L.R. B. 174;Matter of BryantHeaterCompany,77 N.L.R. B. 744. BINSWANGERMIRROR COMPANY433than 30 days from the date of this Direction under the direction andsupervision of the Regional Director for the Region in which thiscase was heard and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and also excluding employees on strike who are not entitled to re-instatement, to determine whether or not they desire to be represented,for purposes of collective bargaining,by Glass, Ceramic & Silica SandWorkers of America, CIO.